DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on March 9, 2021 has been entered. 
 
Status of the Claims

This office action is being prepared in response to the amendments and remarks filed by the applicant on March 9, 2021 relating to U.S. Patent Application No. 16/333,967 filed on March 15, 2019.  Claims 1, 4, 5, 7, 8, 12, 13 and 17-20 were amended. Claims 13 – 20 have . The earliest effective priority of the claims is September 15, 2016.  This action is non-final. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 9th, 2021 is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed on March 9, 2021 have been fully considered.
Applicant has amended claims 13 – 20. Applicant’s amendments introduce no new matter or elements to the system and method being claimed and merely add further description to the elements in the system and method being recited in the respective claims. 
In light of Applicant’s amendment to independent Claims 13 and 17, to replace “in each blockchain” to “in at least one blockchain”, the 35 USC § 112(b) rejection relating to claims 13 – 20 is withdrawn.
Applicant's arguments with respect to the 35 USC § 101 are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant has amended independent Claims 13 and 17 to further describe and highlight the claimed elements and their features in the respective claims. The claims are directed to an abstract idea without significantly more. They cited features merely See Section 101 Rejection below). The Section 101 Rejection is maintained.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 - Statutory Class
Claims 13 -16 are directed to an information disclosure system. Claims 17 – 20 are directed an information disclosure method. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 13 recites an information disclosure system, comprising: a disclosure server connected with a disclosee gateway server, a disclosure program implemented on the disclosure server, a storage on the disclosure server, an account information file stored in the storage, the virtual currency address input, an element to make a disclosure key input, and a button to execute the disclosure program with the virtual currency address input and the disclosure key input as arguments, wherein remittance transactions on the virtual currency address are recorded in at least one blockchain, the virtual currency address including no information of an owner name of the virtual currency address, the disclosure program is operable to search the account information file with the virtual currency address as the argument, and acquire aDocket No. 007310-000002 disclosure key from a matching record in the account information file, and the disclosure program is further operable to acquire an owner name of the virtual currency address from the matching record in the account information file, transmit the owner name to the disclosee  terminal, and make the owner name browsable on the disclosee terminal, based on the disclosure key as the argument matching the disclosure key acquired from the matching record. The abstract idea recites a system of searching a database containing virtual currency addresses and disclosure keys, determining and  disclosing the name of the virtual currency address owner to a third party which amounts to commercial interactions including business relations which falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Claim 17 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an information disclosure system, comprising: a disclosure server connected with a disclosee gateway server, a disclosure program implemented on the disclosure server, a storage on the disclosure server, an account information file stored in the storage, the account information file being a database file in which an owner name of a virtual currency address and a disclosure key are recorded in correspondence with the virtual currency address, and a remittance page as a web page provided to a disclosee terminal by the disclosee gateway server to make a virtual currency remittance to a virtual currency address, the remittance page including an element to make a virtual currency address input, an element to make a disclosure key input, and a button to execute the disclosure program with the virtual currency address input and the disclosure key input as arguments, wherein remittance transactions on the virtual currency address are recorded in at least one blockchain, the virtual currency address including no information of an owner name of the virtual currency address, the disclosure program is operable to search the account information file with the virtual currency address as the argument, and acquire aDocket No. 007310-000002 disclosure key from a matching record in the account information file, and the disclosure program is further operable to acquire an owner name of the virtual currency address from the matching record in the account information file, transmit the owner name to the disclosee terminal, and make the owner name browsable on the disclosee terminal, based on the disclosure key as the argument matching the disclosure key acquired from the matching record. The additional elements recited in claim 1 are underlined as indicated above. The additional elements amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory, software and terminals which do not integrate the abstract idea into a practical application. In addition, the additional elements in claim 13 amount to generally linking the judicial exception (transactions on the virtual currency address) to a particular technological environment or field of use (blockchain) and do not doe not integrate the abstract idea into a practical application. Claim 17 is also directed to an abstract idea which is not integrated into a practical application for the same reasons.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of independent claim 1 add only instructions to implement the abstract idea with generic computing components, processors, memory, software and terminals. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 14 and 18 (transmitted owner name browsable on server as certified authentic) utilize the same additional elements (including the disclosure server and disclosee terminal) as independent claims 13 and 17.  Claims 15 and 19 (disclosure server transmits ranking of opener gateway to the disclosee terminal) utilize the same additional elements (including the disclosure server, opener gateway and disclosee terminal) as independent claims 13 and 17.  Claims 16 and 20 (disclosure server transmits ranking of opener gateway to the disclosee terminal) utilize the same additional elements (including the disclosure server, opener gateway and disclosee terminal) as independent claims 13 and 17.  The dependent claims contain no new additional elements. Therefore, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 13 – 20 are not patent eligible. 

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/23/2021